Citation Nr: 1135291	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-20 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, including paroxysmal supraventricular tachycardia (SVT) and atrial fibrillation/atrial flutter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to November 1952 and from December 1960 to June 1968.  The Veteran's service personnel record reflect that he is a combat Veteran as denoted by his receipt of the Presidential Unit Citation with Star for his service in Korea and the Combat Action Ribbon and the Navy Commendation Medal with the "V" device for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, among other things, granted service connection for post traumatic stress disorder (PTSD) and assigned a 10 percent evaluation, effective June 7, 2005 and denied service connection for vertigo and a heart disorder.  

The Veteran perfected appeals with regard to the initial rating assigned for PTSD and the denial of service connection for a heart disorder.  A February 2009 rating decision, increased the rating assigned for PTSD to 50 percent, effective June 7, 2005.  In a statement received in March 2009, the Veteran wrote that he was satisfied with the grant of a 50 percent rating for PTSD, and was withdrawing his appeal with regard to that issue.  This is, accordingly, no longer before the Board.  See 38 C.F.R. § 20.204 (2010) (providing that an appeal can be withdrawn in writing prior to a Board decision on the appeal).

A July 2010 rating decision, in part, confirmed and continued the denial of service connection for benign post positional vertigo.  The Veteran did not perfect his appeal on this matter and it is currently not before the Board. 

In August 2011, the Veteran testified at a Central Office hearing before the undersigned; a transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current heart disorder was initially manifested in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

In view of the Board's favorable decisions in regards to the claim for service connection for a hear disorder, further assistance is unnecessary to aid the Veteran in substantiating the instant claim.

Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran has a current disability as he has been diagnosed as having paroxysmal supraventricular tachycardia (STV) as well as atrial fibrillation/atrial flutter.  Although examiners for VA have indicated that this disability has been relieved with treatment, the record shows that the Veteran continues to receive treatment for the disability and treatment providers have continued to report the diagnosis.  Hence the evidence favors a finding that there is a current disability.  In order for his current disability to be recognized as service connected, the evidence must establish a link between this condition and a disease or injury during active duty. 38 U.S.C.A. § 1110; Shedden and Hickson, supra.

The Veteran is a combat Veteran.  He has provided competent and credible testimony reporting heart palpitations that began during enemy attacks while he was serving in Korea.  The incurrence of palpitations during such combat is presumed.  38 U.S.C.A. § 1154(b) (West 2002).  There is nothing to explicitly contradict his reports and they are consistent with the evidence of record and the circumstances of his service.  Thus, the occurrence of an in-service injury or disease is established.

The Veteran has reported on several occasions that he experienced episodes of his heart pounding heavily, sweating, and weakness while serving on combat duty in Korea.  He also indicated that when he gets nervous or excited, his heart beats extremely fast and seems to skip.  His reports serve to show a continuity of symptomatology. 

The remaining question is whether there is a nexus between the current disability and the in-service heart palpitations.

There are conflicting medical opinions as to whether his in-service heart palpitations are related to a current heart disorder.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Evidence against a nexus consists mainly of a December 2005 VA (QTC) examination report in which the examiner found that there was no pathology to render a diagnosis and that the Veteran's episodes of arrhythmias were not considered pathological.  

In August 2008, a VA (QTC) examiner also provided a negative opinion, but on somewhat different grounds.  The examiner opined that the Veteran's atrial flutter and SVT were pathophysiological conditions, not one caused by psychological trauma and typically manifest with increasing frequency with age.  While "stressors" could cause either of the above conditions, this was only in people with the condition itself; the "stressors" did not "create" the condition.  There was therefore no etiological association between the arrhythmia that the Veteran had (which at this point was corrected) and his PTSD.  The examiner added that his statement was made upon additional review of the Veteran's records, which identified neither of the above conditions at any point prior to 1996, and also provided no evidence that the palpitations he experienced in Korea or Vietnam were related to either of these conditions.  The Veteran's service-connected PTSD "took place" in 1950 in Korea.  His subsequent heart condition took place in 1996, spontaneously.  The examiner stated that it was medically impossible to relate the two conditions.  

Evidence in support of the Veteran's claim includes, September and October 2008 correspondence from Dr. W.L.A., in which he reported that the Veteran has had paroxysmal supraventricular tachycardia symptoms since 1950.  The Veteran's arrhythmias occurred twice during the Korean War.  He continued to have episodic palpitations for the next 56 years, but the arrhythmia was not captured on ECG until April 2004, when he was noted to be in supraventricular tachycardia.  By 2006, he was noted to be persistently in atrial flutter with associated exertional fatigue and dyspnea.  

Dr. W.L.A. stated that the episodes of paroxysmal supraventricular tachycardia that the Veteran had in 1950 could both have easily been triggered by sudden surges in adrenaline brought on by the sudden explosion of a mortar round and by a subsequent terrifying experiences in the middle of the night.  Dr. W.L.A. added that these types of events that cause sudden surges in adrenaline are common triggers of these arrhythmias.  Also, it is not uncommon for these arrhythmias to occur sporadically for many years and even decades before then progressing to occurring much more frequently.  

In October 2009 correspondence, Dr. P.K., the Assistant Chief of Cardiology at the Washington, DC VA Medical Center, noted that in 2006, the Veteran underwent ablation of both the atrioventricular nodal reentrant tachycardia and atrial flutter.  He subsequently developed brachycardia that required permanent pacing.  She "completely agreed" with Dr. W.L.A's assessment that the Veteran's symptomatic SVT could have been precipitated by emotional stress that occurred during the events the he described.  She stated that it was well known that high catecholamine levels could trigger SVT; in fact, isoproterenol was often infused in the laboratory to bring on these kinds of arrhythmias.  

In October 2009, Dr. Z.A.E. wrote that the Veteran's major problem from an arrhythmia standpoint continued to be paroxysmal atrial fibrillation.  The Veteran no longer had evidence of atrioventricular nodal reentrant tachycardia or atrial flutter, but the paroxysmal atrial fibrillation was recorded on his pacemaker and continued to be a periodic arrhythmia for him.  

Dr. Z.A.E. stated that the purpose of his letter was to provide a medical opinion substantiating that the Veteran's SVT was triggered by stress during his military career.  Dr. Z.A.E. reported that it was widely known and well established that any sort of stressor can be the trigger for supraventricular tachycardia.  Indeed, adrenalin/ catecholamine administration was used in the electrophysiology laboratory to help identify these arrhythmias in patients who have a history of them.  

In September 2010, Dr. A.Q.H. opined that the Veteran's episodes of tachy-palpitations associated with paroxysmal supraventricular tachycardia started during the Korean War, and seemed to have been triggered by the excitement and adrenaline surge brought on by explosions occurring on the battlefield.  He noted the Veteran's reports of palpitations after terrifying explosions on the battlefield.  This was a common trigger for such tachy-palpitations and arrhythmias.  

Dr. A.Q.H. opined that both arrhythmias were sporadic and paroxysmal in nature.  He did not see any reason to believe that the Veteran had any congenital form of cardiac arrhythmia and clearly was not born with these arrhythmias.  

This record shows that the majority of competent medical opinions are in favor of finding a link between a current heart disorder and the palpitation that began during the Veteran's combat service.  The favorable opinions provide more detail than the negative opinions provided by the examiners for VA.  The examiners for VA do not specifically refer to the Veteran's reports of periodically having palpitations since service.  In addition the favorable opinions were provided by physicians whose specialty was in cardiology, while it is unclear whether the examiner for VA had any specialized knowledge of cardiology.  

The private opinions, however, directly addressed the Veteran's reports of heart palpitations in service and provided more detailed explanations of the reasons for their opinions which considered and were consistent with the evidence of record. Therefore, the favorable opinions have more probative weight than the negative opinions provided by the examiners for VA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

As the weight of the evidence is in favor of a conclusion that a link exists between the Veteran's current heart disorder and his service and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for a heart disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a heart disorder, namely paroxysmal super ventricular tachycardia and atrial fibrillation/atrial flutter, is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


